Title: General Orders, 22 April 1776
From: Washington, George
To: 

 

Head Quarters, New-York, April 22nd 1776.
Parole Richmond.Countersign Conway.


For the future all Prisoners confin’d for Crimes, for which they are to be tried by a General Court Martial, are to be sent to the Provost Marshal Capt. Moroney, who has a Guard appointed to secure them, and all Prisoners, confin’d in any Guard, for offences that come under the Cognizance of a Regimental Court Martial, are to be sent to the Barrack Guard of the Regiment they belong to.
